DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-5, 7-11, 13-15, and 17-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-11, 13-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a computer-implemented method; claim 11 is directed to a system. Thus, claims and 11 are directed to statutory categories of invention. However, claims 1 and 11 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application or are significantly more. 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
The abstract idea of claims 1 and 11 is:
receiving information about a given user; 
collecting heterogeneous information from heterogeneous sources of information; 
embedding the collected heterogeneous information into a common feature representation to obtain embedded collected heterogeneous information; 
applying a clustering model to the embedded collected heterogeneous information to obtain clusters, wherein the clustering model comprises one of: semi-supervised spectral clustering, an active learning method, and a classical clustering method; 
determining patterns of disruptive events based on the heterogeneous information and the clusters wherein each pattern of disruptive events is associated with a risk factor; 
comparing the information about the given user and the determined patterns to identify at least a given one of the patterns having characteristics that best match the information about the given user; 
associating the given user to said at least a given one of the patterns of disruptive events associated with a risk factor; 
determining a given action, the given action being determined based on the at least given one of the patterns, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited; and 
instructing to initiate the given action. 
	
The claim is directed to a hedging, insurance, mitigating risk process, i.e. a process aimed at mitigating risk during customer service. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of hedging, insurance, mitigating risk, then it falls within the Certain Methods of Organizing Human Activity – Fundamental Economic Principles or Practices grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim recites an abstract idea, one that could be performed mentally or by hand. In this case, a customer service representative, either mentally or by hand, could receive customer information; collect additional information from different data sources; insert the customer information into a table or matrix; sort or cluster similar information; determine patterns related to previous disruptive events via analysis, each pattern being associated with a risk factor; compare the information about the customer and the determined patterns to identify at least a given one of the patterns having characteristics that best match the information about the customer; associate the customer to said at least a given one of the patterns of disruptive events associated with a risk factor; determine a given action, the given action being determined based on the at least given one of the patterns, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited; and provide instructions regarding initiating the given action. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (“computer-implemented”; “user management system”; “processor”; “memory”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0081] to [0085] of applicant’s specification. There’s no indication that the other computing elements are anything but generic hardware and/or software, and the combination of elements is simply a generic computing system. 
Therefore, per Step 2A Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
When the additional elements are considered, alone and in combination, the claim elements noted above do not amount to significantly more. Therefore, it is concluded that the elements of the independent claims do not amount to significantly more, either. 
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 3-5, 7-8, 10, 13-15, 17-18, and 20 further narrow the abstract idea (claims 3-5, 7-8, 10, 13-15, 17-18, and 20: “determine[ing]…”) and therefore would still fall into the same groupings highlighted above. This does not integrate the judicial exception; likewise, it is not significantly more.
Claims 9 and 19 describe the structure, nature, and/or content of the “classical clustering method.” While helpful, this does not integrate the judicial exception; likewise, it is not significantly more.
The computing elements (“processor”; “long short-term memory (LSTM)”; “recurrent neural network (RNN)”) in claims 13-15, 17-18, and 20 are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0031], [0081] to [0085] of applicant’s specification (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Accordingly, claims 1, 3-5, 7-11, 13-15, and 17-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-9, 11, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 20170032391), in view of Menezes al. (US 20160005049), Guadagno (US 20180060926), Adrian et al. (US 20170178145), and Morimura et al. (US 20170178149). 

Claims 1 and 11
Regarding claims 1 and 11, Sharma discloses: 
[Claim 1: a computer-implemented method for proactively improving a provider's user management system {method for improving customer management system by reducing churn; para. [0001]};]
[Claim 11: a system for proactively improving a provider's user management system {system for improving customer management system by reducing churn; para. [0001]}, comprising: a processor, and a memory coupled to said processor and having instructions stored thereon, the instructions, when executed by the processor {processor, memory with instructions described in para. [0041]};] 
comprising: 
receiving information about a given user {processor 202 receives the structured data, which includes information pertaining to the plurality of customers, i.e. information about a given user; para. [0047]}; 
collecting heterogeneous information from heterogeneous sources of information {attributes collected include: gender, geography, age, etc., i.e. heterogeneous information from heterogeneous sources of information; para. [0047]; examiner notes that heterogeneous, given broadest reasonable interpretation, simply means diverse in character or content}; 
embedding the collected heterogeneous information into a common feature representation to obtain embedded collected heterogeneous information {incidence matrix defines common feature representation that includes embedded attributes, the resulting matrix representing embedded collected heterogeneous information; para. [0049]; examiner notes that common feature representation, given broadest reasonable interpretation, simply means a representation of (common) features, e.g. a table or matrix}; 
applying a clustering model to the embedded collected heterogeneous information to obtain clusters {clustering model demonstrated in Fig. 5, where the incidence matrix or embedded collected heterogeneous information is translated, via a clustering model, into related clusters, e.g. age; para. [0092]; examiner notes that clustering model, given broadest reasonable interpretation, is any model that yields clusters}.
Sharma doesn’t explicitly disclose: 
wherein the clustering model comprises one of: semi-supervised spectral clustering, an active learning method, and a classical clustering method;
determining patterns of disruptive events based on the heterogeneous information and the clusters wherein each pattern of disruptive events is associated with a risk factor; 
comparing the information about the given user and the determined patterns to identify at least a given one of the patterns having characteristics that best match the information about the given user; 
associating the given user to said at least a given one of the patterns of disruptive events associated with a risk factor; 
determining a given action, the given action being determined based on the at least given one of the patterns, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited; and 
instructing the user management system to initiate the given action.
However, Menezes teaches a similar system for predicting the likelihood of customer service interactions. Menezes discloses: 
determining patterns of disruptive events based on the heterogeneous information and the clusters wherein each pattern of disruptive events is associated with a risk factor {patterns of disruptive events, e.g. likelihood of triggering a customer interaction with CSR, determined based on heterogeneous information, e.g. historical billing data, and clusters, e.g. customer call events; para. [0014], [0021], [0046]; associated risk value or factor described in para. [0014]; examiner notes that while heterogeneous information is shown above in Sharma, virtually any data set could be interpreted as such}; 
comparing the information about the given user and the determined patterns to identify at least a given one of the patterns having characteristics that best match the information about the given user {reason for the interactive contact between user and CSR, i.e. identified pattern having characteristics that best matches the information about the given user, based on assessing or comparing user information and known patterns, e.g. increases in billing amounts; para. [0013]}; 
associating the given user to said at least a given one of the patterns of disruptive events associated with a risk factor {user associated with given pattern, e.g. engaging CSR; para. [0012], [0013], [0014]; associated risk value or factor described in para. [0014]}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma with the customer risk calculation of Menezes, in order to facilitate predicting the likelihood of customer service interactions {para. [0009] of Menezes}. Given that organizations have limited resources to address customer service concerns, one of ordinary skill in the art would have been motivated to utilize a risk metric, as acknowledged by Menezes, in order to facilitate determining the likelihood of customer service interactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Sharma with Menezes.
While examiner contends that the patterns of disruptive events may simply represent the customer interaction described in Menezes, given that they’re disruptive to business operations, for the purposes of compact prosecution, examiner has further relied on Guadagno below. Additionally, the combination of Sharma and Menezes doesn’t explicitly disclose: 
wherein the clustering model comprises one of: semi-supervised spectral clustering, an active learning method, and a classical clustering method;
determining a given action, the given action being determined based on the at least given one of the patterns, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited; and 
instructing the user management system to initiate the given action. 
However, Guadagno teaches a similar system for telecommunication service provider network detractor trigger events. Guadagno discloses: patterns of disruptive events {at step 340, the processor identifies detractor, i.e. disruptive, trigger events from the customer event data, where the detractor trigger events comprise billing events from the customer event data that are correlated with the detractors, e.g. a contract end event, a contract shortfall event, an excess usage event, or a late disconnect event; para. [0038]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma and Menezes with the detractor event determination of Guadagno, in order to detect the occurrence of detractor events and proactively intervene before the time that a customer becomes aware of a problem, thereby mitigating a propensity of a customer to become a detractor and maintaining a customer's overall positive impression and willingness to recommend the service provider {para. [0010] of Guadagno}. One of ordinary skill in the art would have been motivated to maintain a customer’s positive impression, given that it’s related to the likelihood the customer recommends the service, and therefore modify the combination of Sharma and Menezes with Guadagno.
The combination of Sharma, Menezes, and Guadagno doesn’t explicitly disclose: 
wherein the clustering model comprises one of: semi-supervised spectral clustering, an active learning method, and a classical clustering method;
determining a given action, the given action being determined based on the at least given one of the patterns, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited; and 
instructing the user management system to initiate the given action.
However, Adrian teaches a similar system for resolving customer service issues. Adrian discloses: 
determining a given action, the given action being determined based on the at least given one of the patterns {relevance-based search engine 140 determines results 160 or actions based on the at least one given pattern, e.g. email service affected; para. [0054], [0055]}, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited {given action include email server utility run by agent, i.e. action to be performed; para. [0054]}; and 
instructing the user management system to initiate the given action {tools 155 that are identified as relevant can be automatically configured by the system 100 to connect to the customer's email program, i.e. instructing the user management system to initiate the given action; para. [0055]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma, Menezes, and Guadagno with the action determination of Adrian, in order to streamline resolution of IT service issues, thereby enhancing organizational efficiency {para. [0003] of Adrian}. Given that organizations have finite time and resources, one of ordinary skill in the art would have been motivated to facilitate determining appropriate action to be taken by a customer service representative, as acknowledged by Adrian, thereby ensuring swift resolution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Sharma, Menezes, and Guadagno with Adrian.
The combination of Sharma, Menezes, Guadagno, and Adrian doesn’t explicitly disclose: wherein the clustering model comprises one of: semi-supervised spectral clustering, an active learning method, and a classical clustering method.
However, Morimura discloses a similar system for extracting patterns from data. Morimura discloses: wherein the clustering model comprises one of: semi-supervised spectral clustering, an active learning method, and a classical clustering method {clustering device 124 may employ a dimension reduction method, such as singular value decomposition (SVD), i.e. a classical clustering method, to reduce the information included in the point of sale data matrix; para. [0033]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma, Menezes, Guadagno, and Adrian with the clustering of Morimura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the volume and diversity of customer behavior and/or interaction data, one of ordinary skill in the art would have been motivated to leverage tools that identify patterns or trends in data, which would facilitate making predictions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Sharma, Menezes, Guadagno, and Adrian with Morimura.

Claims 3 and 13
Regarding claims 3 and 13, the combination of Sharma, Menezes, Guadagno, Adrian, and Morimura discloses the features of claims 1 and 11, respectively. Menezes further discloses: determining the patterns is performed based on information about users affiliated to a given provider {patterns determined based on customer data, i.e. information about users affiliated to a given provider; para. [0012]}.

Claims 8 and 18
Regarding claims 8 and 18, the combination of Sharma, Menezes, Guadagno, Adrian, and Morimura discloses the features of claims 1 and 11, respectively. Morimura further discloses: determining the patterns is performed using a classical clustering method {clustering device 124 may employ a dimension reduction method, such as singular value decomposition (SVD), i.e. a classical clustering method, to reduce the information included in the point of sale data matrix and/or cluster each item into similar items groups, i.e. identify patterns; para. [0033]}.

Claims 9 and 19
	Regarding claims 9 and 19, the combination of Sharma, Menezes, Guadagno, Adrian, and Morimura discloses the features of claims 8 and 18, respectively. Morimura further discloses: the classical clustering method comprises a singular value decomposition {clustering device 124 may employ a dimension reduction method, such as singular value decomposition (SVD); para. [0033]}.


Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sharma, Menezes, Guadagno, Adrian, and Morimura, further in view of Seth et al. (US 20150178371).

Claims 4 and 14
Regarding claims 4 and 14, the combination of Sharma, Menezes, Guadagno, Adrian, and Morimura discloses the features of claims 3 and 13, but doesn’t explicitly disclose: determining the patterns comprises using data mining on aggregated profiles of the users affiliated to of the given provider and making observations from the aggregated profiles.
However, Seth teaches a similar system for facilitating dialogue mining. Seth discloses: determining the patterns comprises using data mining on aggregated profiles of the users affiliated to of the given provider {database 148 configured to store information corresponding to the customer, such as the customer profile information; given that there are multiple customers 116-120 stored in the database 148 that may be subjected to text mining, i.e. data mining, it’s indicated the mining is thus being performed on the aggregated profiles; para. [0034]} and making observations from the aggregated profiles {intent prediction engine 154 infers intents of the customers 116-120 based on the aggregated information including customer profiles, i.e. makes observations; para. [0034]}
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma, Menezes, Guadagno, Adrian, and Morimura with the dialogue mining of Seth, in order to facilitate determining the intent of an individual reaching out to a customer service agent {para. [0005] of Seth}. Given the challenges of real-time customer service, one of ordinary skill in the art would have been motivated to provide additional customer information, as acknowledged by Seth, in order to assist customer service agents in their interactions with customers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Sharma, Menezes, Guadagno, Adrian, and Morimura with Seth.

Claims 5 and 15
Regarding claims 5 and 15, the combination of Sharma, Menezes, Guadagno, Adrian, and Morimura discloses the features of claims 1 and 11, respectively. Menezes further discloses: determining the patterns is performed based on the heterogeneous information {patterns of disruptive events, e.g. likelihood of triggering a customer interaction with CSR, determined based on heterogeneous information, e.g. historical billing data, and clusters, e.g. customer call events; para. [0014], [0021], [0046]; examiner notes that while heterogeneous information is shown above in Sharma, virtually any data set could be interpreted as such} and the heterogeneous information comprises information about at least one of active users and former users {active users or customers described in para. [0014]}.
The combination of Sharma, Menezes, Guadagno, Adrian, and Morimura doesn’t explicitly disclose: the heterogeneous information comprising at least one of social media data, newsfeed data and weather data.
However, Seth teaches a similar system for facilitating dialogue mining. Seth discloses: the heterogeneous information comprising at least one of social media data, newsfeed data and weather data {customer information from various or heterogeneous sources such as past interactions, social media data, customer relationship management (CRM) data and the like may be used to segment and profile the customer; para. [0048]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma, Menezes, Guadagno, Adrian, and Morimura with the dialogue mining of Seth, in order to facilitate determining the intent of an individual reaching out to a customer service agent {para. [0005] of Seth}. Given the challenges of real-time customer service, one of ordinary skill in the art would have been motivated to provide additional customer information, as acknowledged by Seth, in order to assist customer service agents in their interactions with customers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Sharma, Menezes, Guadagno, Adrian, and Morimura with Seth.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sharma, Menezes, Guadagno, Adrian, and Morimura, further in view of DiMaggio et al. (US 20180018602).

Claims 7 and 17
Regarding claims 7 and 17, the combination of Sharma, Menezes, Guadagno, Adrian, and Morimura discloses the features of claims 1 and 11, respectively, but doesn’t explicitly disclose: determining the patterns is performed using a long-term sequence analysis, the clustering model comprising one of a semi-supervised spectral clustering and an active learning method and the long-term sequence analysis comprising one of a long short-term memory (LSTM) and a recurrent neural network (RNN).
However, DiMaggio teaches a similar system for determining the risk of activities, which is relevant given the associated risk of events. DiMaggio discloses: determining the patterns is performed using a long-term sequence analysis {artificial intelligence component 610 to perform a prediction process that predicts one or more achievable maturity levels based on an historical data, which comprises determining patterns; para. [0119]; both modern and classical analysis described in form of active learning and recurrent neural networks; para. [0119], [0122]}, the clustering model comprising one of a semi-supervised spectral clustering and an active learning method {active learning algorithm used predict future maturity level data; para. [0119]} and the long-term sequence analysis comprising one of a long short-term memory (LSTM) and a recurrent neural network (RNN) {machine learning component 710 can utilize recurrent neural networks and/or any other suitable machine learning method to generate groupings; para. [0122]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma, Menezes, Guadagno, Adrian, and Morimura with the machine learning models of DiMaggio, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given the volume and diversity of customer behavior and/or interaction data, one of ordinary skill in the art would have been motivated to leverage tools that robustly facilitate classification and prediction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Sharma, Menezes, Guadagno, Adrian, and Morimura with DiMaggio.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sharma, Menezes, Guadagno, Adrian, and Morimura, further in view of Winters et al. (US 20170308917).

Claims 10 and 20
Regarding claims 10 and 20, the combination of Sharma, Menezes, Guadagno, Adrian, and Morimura discloses the features of claims 1 and 11, respectively, but doesn’t explicitly disclose: determining the given action is performed by comparing the information about the given user and the patterns of patterns of disruptive events.
However, Winters teaches a similar system for evaluating a customer experience. Winters discloses: determining the given action is performed by comparing the information about the given user and the patterns of patterns of disruptive events {ongoing event sequence index (ESI), i.e. given user information, is repeatedly compared to a pre-existing set of stored patterns in order to determine anomalies, i.e. patterns of disruptive events; para. [0081], [0085]; note that the application of this information to determine an intervention, i.e. action, described in para. [0085]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the customer churn reduction of Sharma, Menezes, Guadagno, Adrian, and Morimura with the pattern matching of Winters, in order to facilitate preemptively responding to customer concerns, thereby further reducing customer churn {para. [0005], [0006] of Winters}. Given that IT customer servicing can be multifaceted and complex, one of ordinary skill in the art would have been motivated to use customer pattern matching to identify issues preemptively, as acknowledged by Winters, thereby facilitating customer engagement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Sharma, Menezes, Guadagno, Adrian, and Morimura with Winters.

Response to Arguments
Applicant’s arguments filed 9/22/22 have been fully considered but are not persuasive. The page numbers and headings below correspond to those used by applicant. 

Claim Rejections - 35 U.S.C. § 101
	On pages 7-8, applicant offers: ‘The Applicant submits that these clustering models inherently require artificial intelligence (Al) techniques to perform at least embedding of collected heterogenous information, where an embedding is a learned mapping of discrete variables into multi-dimensional vectors of continuous values, and applying a clustering model (one of semi-supervised spectral clustering, an active learning method, and a classical clustering method) to the embedded collected heterogeneous information, and are inherently too complex to be performed in the human mind, even with the aid of pen and paper, as it would be recognized by a person skilled in the art. In addition, these methods of analysis generate different results and have different predictive values than could be generated by the human mind, because the human mind is not equipped to perform at least the steps of embedding of the collected heterogeneous information into a common feature representation to obtain embedded collected heterogeneous information, applying a clustering model to the embedded collected heterogeneous information to obtain clusters, wherein the clustering model comprises one of: semi-supervised spectral clustering, an active learning method, and a classical clustering method, and determining patterns of disruptive events based on the heterogeneous information and the clusters wherein each pattern of disruptive events is associated with a risk factor. As such, the claimed method is not merely a method that can be performed in the human mind. 
In addition, as mentioned by the Applicant in the response filed on April 7, 2022, the claimed invention is not merely a method of mitigating risk. The effect of practicing the invention is not merely financial or economic in nature. The claimed invention has the effect of ensuring continuity of a service, which has a tangible benefit to the user. Preventing disruptive events in a real service being provided is distinct from mitigating a financial or economic risk. 
The mere fact that the claimed invention incidentally reduces one form of risk does not negate patentability. Any invention that makes a software product or service more reliable, or reduces costs or interruptions such as the need for maintenance or replacement, has an inherent purpose of mitigating costs and risks. However, those inventions also have a tangible, patentable utility in that they create a more reliable software product or service that can be used for a longer time or more reliably without interruption. Similarly, an improved method of preventing disruptions in a software service has the advantage of providing a more reliable and consistent software service to the user, just as it would if the disruption was prevented by providing redundancy in a failure-prone mechanical part. Preventing disruptions in a software service has the same practical advantage as improving the longevity of a mechanical part, in that it ensures.’
	This is not persuasive. Assuming, for the sake of argument, that the Mental Process grouping does not apply, the claimed invention still covers a process for reducing the risk of customer churn. This is disclosed in para. [0002] of applicant’s specification: ‘For providers such as communications service providers, reducing the churn rate of customers is of importance. Usually, such providers are aware of the dissatisfaction of a customer when the customer cancels his subscription or when he calls a call center to complain. In the latter case, the provider may take an action to increase the satisfaction of the customer or prevent the customer from cancelling his subscription. However, being aware of the dissatisfaction of a customer before he cancels his subscription or calls a call center to complain could help boosting the satisfaction of the customer and reducing the churn rate.’ Thus, examiner maintains that the claimed invention is directed to an abstract idea, one that, at the very least, covers Certain Methods of Organizing Human Activity. 
	Regarding arguments concerning the “improvement,” examiner notes that applicant has seemingly equated novelty with patentability. MPEP 2106.05 is quite clear on the difference: ‘Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 ").’ Thus, even assuming that applicant has claimed an improvement, provided that this improvement resides in the abstract idea, the claim is still not patent eligible.
	Accordingly, examiner has found applicant’s arguments unpersuasive.

Claim Rejections - 35 U.S.C. § 103
	On pages 9-13, applicant offers arguments with respect to the rejection under 35 U.S.C. § 103. Applicant’s argument is summarized on page 12: ‘It is apparent that Guadagno teaches taking actions in response to a single occurrence of a single trigger event. Although Guadagno discloses continuing to monitor for additional detractor trigger events, it is apparent that Guadagno does not disclose detecting, analyzing, or acting in response to patterns of detractor trigger events. Instead, Guadagno teaches only taking remedial actions in response to individual detractor trigger events, and does not teach determining an action based on a pattern of such events. This deficiency in Sharma, Menezes, and Guadagno is not remedied by Adrian, Seth, DiMaggio, Morimura, Winters, or Alam, which are not relied on by the Examiner for this feature.’
	However, with respect to the particular limitation as claimed – determining a given action, the given action being determined based on the at least given one of the patterns, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited – examiner maintains that Adrian teaches: determining a given action, the given action being determined based on the at least given one of the patterns {relevance-based search engine 140 determines results 160 or actions based on the at least one given pattern, e.g. email service affected; para. [0054], [0055]}, the given action being one of an action to be performed and a proposed action of which a performance is to be inhibited {given action include email server utility run by agent, i.e. action to be performed; para. [0054]}. Further, Menezes explicitly teaches patterns {see para. [0014], [0021], and [0046]}. Examiner relied on Guadagno to demonstrate the relation to disruptive events, for the purposes of compact prosecution.  
	Accordingly, examiner has found applicant’s arguments unpersuasive.

	In summary, examiner has responded to all of applicant’s arguments and found them unpersuasive. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200065825, directed to customer service prediction;
US 20160364732, directed to automated customer service;
US 20140140494, directed to dynamic routing rules.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./               Patent Examiner, Art Unit 3689
10/28/22                                                                                                                                                                                         /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689